DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 10-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parto (Pub. No.: US 2017/0331371) in view of Lee et al. (Pub. No.: US 2020/0176699).
Consider claims 1, 17, Parto discloses a display module (paragraph [0473], Fig. 2211, display device), comprising:
a display panel (paragraph [0473], Fig. 2211, display device) and a power line (paragraph [0074], Fig. 1, power source 103),
a driver chip (paragraph [0074], Fig. 1, integrated circuit (IC) chip 113A with driver 117) comprising at least one detection pin (paragraph [0074], Fig. 1, third electric pathway 129) and at least one control pin (paragraph [0074], Fig. 1, first electric pathway 121); and 
a voltage detection circuit (paragraph [0074], Fig. 1, alternative IC 113B) comprising a first detection terminal (paragraph [0074], Fig. 1, first switch 123 with connection to power input port 101), a second detection terminal (paragraph [0074], Fig. 1, second switch 127 with connection to ground port 106), an output terminal (Fig. 1, switches 123 and 127 with output terminals connected to each other) and a control terminal (Fig. 1, switches 123 and 127 with control terminals connected to first electric pathway 121 and second electric pathway 125, respectively), wherein the first detection terminal is electrically connected to the power line (Fig. 1, first switch 123 with connection to power input port 101 also connected to power source 103), the second detection terminal is electrically connected to the power bus (Fig. 1, second switch 127 with connection to ground port 106 also connected comparator 139), the output terminal is electrically connected to one of the at least one detection pin (Fig. 1, switches 123 and 127 with output terminals connected to each other and also connected to third electric pathway 129), and the control terminal is electrically connected to one of the at least one control pin (Fig. 1, switches 123 and 127 with control terminals connected to first electric pathway 121 and second electric pathway 125, respectively).
Parto does not specifically disclose wherein the display panel comprises a display area and a non-display area, a substrate, and a plurality of sub-pixels, wherein the plurality of sub-pixels and the power line are disposed on the substrate; 
a flexible circuit board, wherein the flexible circuit board is bound to the non-display area of the substrate and comprises a power bus electrically connected to the power line.
Lee discloses wherein the display panel comprises a display area and a non-display area (paragraph [0042], Fig. 1, display area AA and a non-display area IA), a substrate (paragraph [0042], Fig. 1, flexible substrate FS), and a plurality of sub-pixels (paragraph [0050], Fig. 1, pixel P to include sub-pixels), wherein the plurality of sub-pixels and the power line are disposed on the substrate (paragraph [0044], pixels P are disposed in the display area AA of the flexible substrate FS and paragraph [0048], power supply lines PL are disposed on the flexible substrate FS); 
a flexible circuit board, wherein the flexible circuit board is bound to the non-display area of the substrate and comprises a power bus electrically connected to the power line (paragraph [0057], Fig. 1, common power supply line CPL is disposed in the non-display area IA of the flexible substrate FS and is electrically connected to the common electrode CE disposed in the display area AA and paragraph [0055], data current flows from the pixel driving power supply line PL to a common power supply line CPL via the light emitting element ED).
Therefore, in order for each light emitting element to emit light with luminance corresponding to the data current in response to the data current which is supplied from the pixel circuit, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Lee wherein the display panel comprises a display area and a non-display area, a substrate, and a plurality of sub-pixels, wherein the plurality of sub-pixels and the power line are disposed on the substrate; a flexible circuit board, wherein the flexible circuit board is bound to the non-display area of the substrate and comprises a power bus electrically connected to the power line, see teaching found in Lee, paragraph [0055].
Consider claim 2, the combination of Parto and Lee discloses wherein the voltage detection circuit comprises at least one switch unit group, wherein each of the at least one switch unit group comprises a first switch transistor and a second switch transistor (Fig. 1, switches 123 and 127), wherein the first detection terminal is a first electrode of the first switch transistor (Fig. 1, first switch 123 with connection to power input port 101 also connected to power source 103), the second detection terminal is a first electrode of the second switch transistor (Fig. 1, second switch 127 with connection to ground port 106 also connected comparator 139), the output terminal is a second electrode of the first switch transistor and a second electrode of the second switch transistor, wherein the second electrode of the first switch transistor and the second electrode of the second switch transistor are electrically connected to each other (Fig. 1, switches 123 and 127 with output terminals connected to each other and also connected to third electric pathway 129), and wherein each of the control terminals is a control electrode of the first switch transistor and a control electrode of the second switch transistor respectively (Fig. 1, switches 123 and 127 with control terminals connected to first electric pathway 121 and second electric pathway 125, respectively).
Consider claim 6, the combination of Parto and Lee discloses wherein in a same one of the at least one switch unit group, a first switch transistor is an N-type switch transistor and a second switch transistor is a P-type switch transistor; or a first switch transistor is a P-type switch transistor and a second switch transistor is an N-type switch transistor (paragraph [0078], other numbers or types of switches can be used in various other embodiments); and 
wherein in the same one of the at least one switch unit group, a control electrode of the first switch transistor is electrically connected to a control electrode of the second switch transistor (paragraph [0083], the driver can turn the switches 123, 127 on and off in alteration).
Consider claim 7, the combination of Parto and Lee discloses wherein in a same one of the at least one switch unit group, a first switch transistor and a second switch transistor are both N-type switch transistors or both P- type switch transistors (paragraph [0078], other numbers or types of switches can be used in various other embodiments); and 
wherein the voltage detection circuit further comprises an inverter through which a control electrode of the first switch transistor is connected to a control electrode of the second switch transistor (paragraph [0085], comparator 139 can have an inverting terminal as the first input).
Consider claim 10, the combination of Parto and Lee discloses wherein the driver chip comprises a plurality of control pins; and wherein a control electrode of each first switch transistor is electrically connected to one of the plurality of control pins, a control electrode of each second switch transistor is electrically connected to one of the plurality of control pins, and each of the plurality of control pins is electrically connected to a control electrode of one first switch transistor or a control electrode of one second switch transistor (Fig. 1).
Consider claim 11, the combination of Parto and Lee discloses wherein the display module comprises at least one of the following connection modes: the first electrode of the first switch transistor is electrically connected to at least two detection points on the power line, or the first electrode of the second switch transistor is electrically connected to at least two detection points on the power bus (Fig. 1, first switch 123 with connection to power input port 101 also connected to power source 103).
Consider claim 12, the combination of Parto and Lee discloses wherein the first switch transistor and the second switch transistor are both MOS transistors (paragraph [0078], switches 123, 127 are metal oxide field effect transistors (MOSFETs)).
Consider claim 18, the combination of Parto and Lee discloses driving method of a display module, wherein the display module comprises: a display panel, wherein the display panel comprises a display area and a non-display area, a substrate, and a plurality of sub-pixels and a power line, wherein the plurality of sub-pixels and the power line are disposed on the substrate; a flexible circuit board, wherein the flexible circuit board is bound to the substrate in the non- display area and comprises a power bus electrically connected to the power line; a driver chip comprising at least one detection pin and at least one control pin; and a voltage detection circuit comprising a first detection terminal, a second detection terminal, an output terminal and a control terminal, wherein the first detection terminal is electrically connected to the power line, the second detection terminal is electrically connected to the power bus, the output terminal is electrically connected to one of the at least one detection pin, and the control terminal is electrically connected to one of the at least one control pin (See claim 1 rejection as rejection is the same),
wherein the driving method comprises:
wherein in a case where a display picture requires a low voltage drop, controlling, by the driver chip, tum-on to be performed between the output terminal of the voltage detection circuit and the first detection terminal of the voltage detection circuit so as to detect a current voltage value of the power line and compensate for a difference, of a data voltage output by the driver chip, between the current voltage value of the power line and a preset value; and
wherein in a case where a display picture requires a high peak brightness, controlling, by the driver chip, turn-on to be performed between the output terminal of the voltage detection circuit and the second detection terminal of the voltage detection circuit so as to detect a current voltage value of the power bus and compensate for a difference, of a data voltage output by the driver chip, between the current voltage value of the power bus and a preset value (paragraph [0181], compensation schemes).

Allowable Subject Matter
Claims 3-5, 8, 9, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3-5 and 8, the prior art of record fail to disclose a second switch unit group.
Regarding claim 13, the prior art of record fail to disclose wherein the control lead comprises a first lead segment, a second lead segment and a first overpass bridge, wherein the first lead segment, the second lead segment and the test lead are located at a same layer, wherein the first overpass bridge and the test lead are insulated and overlapped at different layers, and wherein the first lead segment and the second lead segment are electrically connected through the first overpass bridge; or wherein the test lead comprises a third lead segment, a fourth lead segment and a second overpass bridge, wherein the third lead segment, the fourth lead segment and the control lead are located at a same layer, wherein the second overpass bridge and the control lead are insulated and overlapped at different layers, and wherein the third lead segment and the fourth lead segment are electrically connected through the second overpass bridge.
Regarding claim 15, the prior art of record fail to disclose the plurality of data lines is arranged in a first direction and extend in a second direction.
Regarding claims 9, 14 and 16, the claims are objected to for their dependency on objected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627